DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires a term of degree, “high strength,” in the claim and the specification fail to define the metes and bounds of the term high strength to provide distinction as to the scope of the claims as drafted, i.e. what is within the scope of high strength and what is not high strength is undefined.  Examiner will apply prior art to the positively recited method claims, which when performed will provide what can reasonable be considered high strength within the scope of the claims.
	Dependent claims do not define the claims from which they depend and are therefore similarly rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20080308191 by Leuschner et al. taken collectively with US Patent 4759807 by Sippola
	Claim 1:  Leuschner discloses a method for manufacturing hot dip galvanized rolled high strength steel product, said method comprising: providing a rolled steel product; heating the rolled steel product in an oxidizing atmosphere and creating a layer of iron oxide on the surface of the rolled steel product (0012); 
	annealing and holding the rolled steel product in a dry, reducing atmosphere and maintaining a layer of iron oxide, created in the heating step, on the surface of the rolled steel product (see 0013, stating iron oxide being reduced at least at its surface and thus encompasses the presence of iron oxide layer, i.e. maintaining a portion of the iron oxide layer as claimed);
	cooling the rolled steel product in a first cooling step to a temperature (0013)
	quenching said rolled steel product, covered with the layer of iron oxide, in a second cooling step by immersing it into a zinc bath containing aluminum (0022) having a temperature; 
	cooling the rolled steel product in a third cooling step to room temperature (0027).
	Leuschner discloses process of cooling and various temperatures; however, fails to explicitly discloses the claimed temperature and time.  However, Sippola also discloses hot dipping steel strip and discloses prior to hot dipping in the molten metal cooling the strip in a first cooling step to a temperature that abuts the range as claimed (see column 4, lines 15-50) and thereafter discloses quenching to cool in a second step at a temperature of the zinc bath, i.e. 460C (column 4, lines 5-10, column 1, lines 15-20 as it relates to the bath temperature, claim 2).  Sippola discloses about 1 second (claim 2) for quenching in zinc bath (overlapping the range as claimed or abuts the claimed range).  Therefore, taking the references collectively, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Leuschner to include the thermal treatment of Sippola because Leuschner discloses using known thermal treatments and Sippola discloses such thermal treatments are known and provide ascertainable benefits, i.e. overaging.
	As for the holding time and temperatures, these are taught by Sippola as a result effective variable, directly affecting the properties of the treatment (see e.g. Figure 4 and accompanying text) and determination of such would have been well within the skill of one ordinary skill in the art at the time of invention through routine experimentation.  
	Ranges as taught by the prior art overlap or abut the claimed range make obvious the claimed range.  A prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.  In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.
	Claim 2:  Leuschner discloses the reducing atmosphere it 2-8% H2 in N-2 and therefore encompasses the claimed range (0031).
	Claim 3:  Sippola discloses a prequench temperature of 600C and such would make obvious the claimed range (585C is close to 600C).  A prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  At the very least, as for the holding time and temperatures, these are taught by Sippola as a result effective variable, directly affecting the properties of the treatment (see e.g. Figure 4 and accompanying text) and determination of such would have been well within the skill of one ordinary skill in the art at the time of invention through routine experimentation.  
	Claim 6:  Leuschner discloses a process that comprises a cooling step that includes what can reasonably be considered continuously to room temperature (i.e. a process that comprises a step that include a continuous cooling to room temperature).
	Claim 7:   Leuschner discloses sheet or strip (title).

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leuschner et al. taken collectively with Sippola and US Patent 4960158 by Yamada et al.
Claim 4:  Leuschner and Sippola discloses all that is taught above and discloses the varying cooling time and temperatures as specifically discussed above.  Additionally, Yamada discloses overaging process discloses the cooling to a temperature of 220 before cooling to room temperature (column 13, lines 60-65) and therefore using this temperature would have been obvious to one of ordinary skill in the art at the time of the invention.  As for the holding times, determination of such would have been obvious through routine experimentation because such would have been obvious in view of the discussion above as it relates to the holding time and its known effect of the cooling and structure.  
Claim 5:  Leuschner and Sippola discloses all that is taught above and discloses the varying cooling time and temperatures as specifically discussed above.  Additionally, Yamada discloses overaging process discloses cooling to 350C, then to 300C then to 260C (Figure 4 and accompanying text) and such are each individually in the first, second and third temperature ranges as claimed and thus meets the claims as drafted. As for the holding times within the range, the prior art discloses the slow cooling which would include a holding time in the range as claimed (see Figures 4 and accompanying text).  Additionally, and at the very least determination of such would have been obvious through routine experimentation because such would have been obvious in view of the discussion above as it relates to the holding time and its known effect of the cooling and steel microstructure.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID P TUROCY/             Primary Examiner, Art Unit 1718